          Case 1:19-cr-00036-RA Document 27
                                         26 Filed 09/24/20
                                                  09/23/20 Page 1 of 1




                            RICHARD H. ROSENBERG
                                    ATTORNEY AT LAW
                                217 BROADWAY - -SUITE 707
                               NEW YORK, NEW YORK 10007
richrosenberg@msn.com                                                   Tel: 212-586-3838
                                                                       Cell: 917-576-1446


                                                               September 23, 2020

Hon. Ronnie Abrams                                                             Application granted.
United States District Court
U.S. Courthouse                                                                SO ORDERED.
40 Foley Square
New York, N.Y. 10007
                                                                               ____________________
                               Re: United States v. Richard Onipede            Ronnie Abrams, U.S.D.J.
                                     19 CR. 36 (RA)                            September 24, 2020
Dear Judge Abrams:

       Richard Onipede, who will be accompanied by counsel, has a naturalization interview
scheduled with United States Immigration and Customs Service on October 5, 2020. He is being
sponsored by his wife and mother. Mr. Onipede will need to present his passport at the interview.

         Accordingly, please accept this letter as an application for permission for Mr. Onipede to
retrieve his passport (now expired) from Pre-trial Services for that purpose. Upon completion of
the interview process Mr. Onipede will promptly return the passport to Pre-Trial.

        I have consulted with A.U.S.A. Robert Sobelman and Pre-Trial Officer Rena Bolin and can
report that each has no objection to the granting of this application.

       Thank you for your consideration to this application.


                                                               Respectfully submitted,
                                                                      /s/
                                                               Richard H. Rosenberg

cc.: Rena Bolin, U.S. Pre-Trial Services
     Robert Sobelman, Esq., A.U.S.A.
